Journal Entries (1835): Journal 3: (1) Rule for further return to certiorari *p. 94; (2) rule for attachment for contempt *p. 98.
Papers in File: (i) Affidavit and petition for certiorari, allocatur; (2) bond for certiorari; (3) writ of certiorari and return; (4) affidavit for further return; (5) copy of order for further return, proof of service; (6) bill of fees for serving rule; (7) copy of rule for attachment, proof of execution; (8) bill of fees for executing attachment; (9) bill of costs.
1824-36 Calendar, MS p. 238.